Exhibit 10.2

COHEN & STEERS, INC.
2004 STOCK INCENTIVE PLAN

VOLUNTARY DEFERRAL RESTRICTED STOCK UNIT AGREEMENT
(OPTIONAL STOCK PURCHASE PROGRAM)

(General Program)

 

Participant:  _______________________________

 

Date of Grant:  _______  __, 200_

 

 

 

Number of Bonus RSUs:

 

 

__________________

 

 

 

 

 

 

Number of Match RSUs:

 

 

__________________

 

 

 


1.           Grant of RSUs. The Company hereby grants (i) the number of
restricted stock units (“Bonus RSUs”) listed above to the Participant based upon
the Participant’s deferral of annual incentive compensation pursuant to the
Participant’s executed Voluntary RSU Election Form and (ii) the number of
restricted stock units (“Match RSUs”) listed above to the Participant, in each
case, on the terms and conditions hereinafter set forth. The Bonus RSUs and
Match RSUs (together with any Dividend RSUs (as defined in Section 4) which are
granted hereunder) are collectively referred to herein as the RSUs. This grant
is made pursuant to the terms of the Cohen & Steers, Inc. 2004 Stock Incentive
Plan (the “Plan”), which Plan, as amended from time to time, is incorporated
herein by reference and made a part of this Agreement. Each RSU represents the
unfunded, unsecured right of the Participant to receive a Share on the date(s)
specified herein. Capitalized terms not otherwise defined herein shall have the
same meanings as in the Plan.

2.           Vesting.

(a)           The Bonus RSUs shall be 100% vested on the Date of Grant.

(b)           Subject to the Participant’s continued Employment with the Company
and its Affiliates, on December __, 2007 (the “Final Delivery Date”), the Match
RSUs and any Dividend RSUs shall vest.

3.           Form and Timing of Issuance or Transfer.

(a)           On the Final Delivery Date, the Company shall issue or cause there
to be transferred to the Participant a number of Shares equal to the number of
Vested RSUs (as defined





--------------------------------------------------------------------------------



 

2


in Section 3(c)(ii) below) held by the Participant as of the Final Delivery
Date; provided, however, that:

(i)           Upon the Participant’s termination of Employment with the Company
and its Affiliates for any reason, the Company shall issue or cause to be issued
to the Participant the Shares underlying all Bonus RSUs then held by the
Participant upon the date of such termination of Employment; and

(ii)           If the Participant’s Employment with the Company and its
Affiliates is terminated (A) at any time due to the Participant’s death or
Disability or (B) by the Participant for Good Reason (as defined in Section
3(c)(ii)) or by the Company and its Affiliates without Cause (as defined in
Section 3(c)(i)), in either case, within the two-year period following a Change
in Control, then 100% of the then outstanding RSUs which are Unvested RSUs shall
vest and the Company shall issue or cause there to be transferred to the
Participant the Shares underlying all RSUs then held by the Participant upon the
date of such termination of Employment;

provided, further, however, that, upon the issuance or transfer of Shares to the
Participant, in lieu of a fractional Share, the Participant shall receive a cash
payment equal to the Fair Market Value of such fractional Share. Except as
otherwise provided in this Agreement, upon the Participant’s termination of
Employment for any reason, any Unvested RSUs shall immediately be extinguished
and shall cease to be outstanding.

(b)           Upon each issuance or transfer of Shares in accordance with
Section 3(a) of this Agreement, a number of RSUs equal to the number of Shares
issued or transferred to the Participant shall be extinguished and shall cease
to be outstanding.

(c)           For purposes of this Agreement:

(i)           “Cause” shall mean (A) the Participant’s continued failure
substantially to perform the Participant’s duties to the Company or an Affiliate
(other than as a result of total or partial incapacity due to physical or mental
illness) for a period of 10 days following written notice by the Company to the
Participant of such failure, (B) the Participant’s engagement in conduct
inimical to the interests of the Company or an Affiliate, including without
limitation, fraud, embezzlement, theft or dishonesty in the course of the
Participant’s Employment or engagement, (C) the Participant’s commission of, or
plea of guilty or nolo contendere to, (I) a felony or (II) a crime other than a
felony, which involves a breach of trust or fiduciary duty owed to the Company
or an Affiliate, (D) the Participant’s disclosure of trade secrets or
confidential information of the Company or an Affiliate, or (E) the
Participant’s breach of any agreement with the Company or an Affiliate,
including, without limitation, any agreement with respect to confidentiality,
nondisclosure, non-competition or otherwise.

(ii)           “Good Reason” shall mean (A) the failure of the Company or an
Affiliate to pay or cause to be paid the Participant’s base salary or annual
bonus (to the extent earned in accordance with the terms of any applicable
annual bonus or annual incentive arrangement), if any, when due or (B) any
substantial and sustained diminution in the





--------------------------------------------------------------------------------



 

3


Participant’s authority or responsibilities; provided that either of the events
described in clauses (A) and (B) of this Section 3(c)(ii) shall constitute Good
Reason only if the Company and its Affiliates fail to cure such event within 30
days after receipt from the Participant of written notice of the event which
constitutes Good Reason; provided, further, that “Good Reason” shall cease to
exist for an event on the 60th day following the later of its occurrence or the
Participant’s knowledge thereof, unless the Participant has given the Company
written notice thereof prior to such date.

(iii)           “Vested RSUs shall mean (i) the Bonus RSUs, and (ii) any Match
RSUs and Dividend RSUs granted hereunder which become vested hereunder.

(iv)           “Unvested RSUs” shall mean any Match RSUs or Dividend RSUs which
remain unvested as of the date of determination.

4.           Dividends. If on any date while RSUs are outstanding hereunder the
Company shall pay any dividend on Shares (whether payable in cash, Shares or
other securities), the Participant shall be granted, as of the applicable
dividend payment date, (i) a number of additional restricted stock units (the
“Dividend RSUs”) (rounded down to the next whole unit) equal to the product of
(x) the aggregate number of Bonus RSUs and Match RSUs that have been held by the
Participant through the related dividend record date, multiplied by (y) (A) in
the case of a dividend payable in Shares, the number of Shares (including any
fraction thereof) payable as a dividend on a Share and (B) in the case of a
dividend payable in cash or other securities, the quotient of (I) the amount of
such cash dividend payable as a dividend on a Share (or fair market value, as
determined by the Committee, of such other securities payable as a dividend on a
Share), divided by (II) the Fair Market Value per Share as of the dividend
payment date. The Dividend RSUs shall become vested only to the extent, and at
such time as, the Match RSUs become vested hereunder.

5.           Adjustments Upon Certain Events. The Committee may, in its sole
discretion, make certain substitutions or adjustments to any Shares or RSUs
subject to this Agreement pursuant to Section 9(a) of the Plan.

6.           No Right to Continued Employment. The granting of RSUs evidenced by
this Agreement shall impose no obligation on the Company or any Affiliate to
continue the Employment of the Participant and shall not lessen or affect the
Company’s or its Affiliate’s right to terminate the Employment of such
Participant.

7.           No Rights of a Shareholder. The Participant shall not have any
rights as a shareholder of the Company until the Shares in question have been
registered in the Company’s register of shareholders.

8.           Legend on Certificates. Any Shares issued or transferred to the
Participant pursuant to Section 3 of this Agreement shall be subject to such
stop transfer orders and other restrictions as the Committee may deem advisable
under the Plan or the rules, regulations, and other requirements of the
Securities and Exchange Commission, any stock exchange upon which such Shares
are listed, and any applicable federal or state laws or relevant securities laws
of the jurisdiction of the domicile of the Participant, and the Committee may
cause a legend or legends





--------------------------------------------------------------------------------



 

4


to be put on any certificates representing such Shares to make appropriate
reference to such restrictions.

9.           Transferability. RSUs may not be assigned, alienated, pledged,
attached, sold or otherwise transferred or encumbered by the Participant
otherwise than by will or by the laws of descent and distribution, and any
purported assignment, alienation, pledge, attachment, sale, transfer or
encumbrance not permitted by this Section 9 shall be void and unenforceable
against the Company or any Affiliate.

10.           Restrictive Covenants.

(a)           The Participant acknowledges and recognizes the highly competitive
nature of the business of the Company and its Affiliates and accordingly agrees
that, during the Participant’s Employment with the Company and its Affiliates
and, upon the Participant’s termination of Employment with the Company and its
Affiliates for any reason, for a period commencing on the termination of such
Employment and ending twelve months thereafter, the Participant shall not:

(i)           solicit or seek to induce or actually induce any person who is
employed by the Company or an Affiliate during the Participant’s Employment with
the Company and its Affiliates, or who becomes employed by the Company or an
Affiliate at any time during the three-month period following the termination of
the Participant’s Employment, to discontinue such employment, or hire or employ
any such person; or

(ii)           directly or indirectly interfere with, or attempt to interfere
with, business relationships (whether formed before, on or after the date of
this Agreement) between the Company or any of its Affiliates and customers,
clients, suppliers, partners, members or investors of the Company or its
Affiliates.

11.           Notices. Any notice under this Agreement shall be addressed to the
Company in care of its General Counsel at the principal executive office of the
Company and to the Participant at the address appearing in the personnel records
of the Company for the Participant or to either party at such other address as
either party hereto may hereafter designate in writing to the other. Any such
notice shall be deemed effective upon receipt thereof by the addressee.

12.           Withholding. The Participant may be required to pay to the Company
or any Affiliate and the Company or any Affiliate shall have the right and is
hereby authorized to withhold from any issuance or transfer due under this
Agreement or under the Plan or from any compensation or other amount owing to
the Participant, applicable withholding taxes with respect to any issuance or
transfer under this Agreement or under the Plan and to take such action as may
be necessary in the opinion of the Company to satisfy all obligations for the
payment of such withholding taxes.

13.           Choice of Law. THE INTERPRETATION, PERFORMANCE AND ENFORCEMENT OF
THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK WITHOUT
REGARD TO PRINCIPLES OF CONFLICTS OF LAW.





--------------------------------------------------------------------------------



 

5


14.           RSUs Subject to Plan. By entering into this Agreement, the
Participant agrees and acknowledges that the Participant has received and read a
copy of the Plan. All RSUs are subject to the Plan. In the event of a conflict
between any term or provision contained herein and a term or provision of the
Plan, the applicable terms and provisions of the Plan will govern and prevail.

15.           Modifications. Notwithstanding any provision of this Agreement to
contrary, the Company reserves the right to modify the terms and conditions of
this Agreement including, without limitation, the timing or circumstances of the
issuance or transfer of Shares to the Participant hereunder, to the extent such
modification is determined by the Company to be necessary to comply with
applicable law or preserve the intended deferral of income recognition with
respect to the RSUs until the issuance or transfer of Shares hereunder.

16.           Signature in Counterparts. This Agreement may be signed in
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement.

 

 

 

COHEN & STEERS, INC.





 

By: 





 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

PARTICIPANT





 

By: 





 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 





--------------------------------------------------------------------------------